Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as JP 2006202604 and US 5,430,112, teach epoxy/thiol resin compositions cured by UV-irradiation and heating of a composition comprising silver nanoparticle.  However, none of the prior art is found to teach or sufficiently suggest a curable, one-part epoxy/thiol resin composition comprising an epoxy resin component, comprising an epoxy resin having at least two epoxide groups per molecule; a thiol component, comprising a polythiol compound having at least two primary thiol groups; and silver nanoparticles, copper nanoparticles, or both, dispersed in the epoxy/thiol resin mixture; combined with a nitrogen-containing catalyst for the epoxy resin, or the process of curing the same by heating to at least 50oC.
	It is noted that, while the catalyst many not be destroyed by the curing process, it controls the particular molecular bonding in the cured product.  Thus, the product from such a process is also allowable.
	Thus, claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE